EXHIBIT 10.2

 



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), dated January 18, 2018, by and
between ProBility Media Corporation, a Nevada corporation (the “Company”), and
Ted L. Blanton, Sr., an individual (the “Consultant”) (each of the Company and
Consultant is referred to herein as a “Party” and together as the “Parties”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Purchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Consultant was the co-founder, President and Chief Executive
Officer of North American Crane Bureau Group, Inc., a Florida corporation
(“NACB”), which is engaged in the business of providing crane operator training,
certification and inspection services, as well as crane simulation training;

 

WHEREAS, pursuant to the Stock Purchase Agreement (the “Purchase Agreement”),
dated as of January 18, 2018, by and among, the Company, NACB, the Consultant
and Diane Blanton, the Company has agreed to purchase all of the outstanding
shares of common stock of NACB and the business of NACB as a going concern;

 

WHEREAS, the Company desires to retain the services of the Consultant (the
“Services”), upon the terms and conditions set forth herein, to assist the
Company in preserving and transitioning to the Company the good will and
business relationships of the customers, suppliers, independent contractors and
strategic partners in respect of the business;

 

WHEREAS, the Consultant desires to provide consulting services to the Company
upon such terms and conditions; and

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that the Company and the Consultant enter into this
Agreement and, but for such condition, the Company would not have entered into
the Purchase Agreement.

 

NOW, THEREFORE, in reliance on and in consideration of the premises and of the
mutual benefits and covenants contained herein, the Parties hereto, intending to
be bound, hereby agree as follows:

 

ARTICLE I.
ENGAGEMENT; TERM; SERVICES

 

1.1.       Services. Pursuant to the terms and conditions hereinafter set forth,
the Company hereby engages Consultant, and Consultant hereby accepts such
engagement, to provide the Services to the Company during the Term (as defined
below) of this Agreement.

 

1.2.       Term. The Consultant shall begin providing Services hereunder on the
day following the Closing Date under, and as defined in, the Purchase Agreement
(the “Effective Date”), and this Agreement shall remain in effect until January
18, 2021 (the “Term”). The obligations under this Agreement shall begin on the
Effective Date and continue to bind the Parties until the end of the Term, or
the earlier termination thereof as provided in Article III herein.

 

1.3.       Allocation of Time and Energies. The Consultant hereby promises to
perform and discharge faithfully the Services which may be requested from
Consultant from time to time by the Company and duly authorized representatives
of the Company. The Consultant shall provide the Services required hereunder in
a diligent and professional manner. The Consultant hereby agrees that he will
not undertake any such other work which could conflict with any of his
obligations hereunder.

 

ARTICLE II.
CONSIDERATION; EXPENSES; INDEPENDENT CONTRACTOR; TAXES

 

2.1.       Cash Consideration. During the Term of this Agreement, for all
Services rendered by Consultant hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Consultant shall accept, as compensation a total of $100,000 per year, to be
paid in accordance with the Company’s usual payroll practices (the “Cash Fee”).

 

 

 

 1 

 

2.2.       Grant of Common Stock.

 

2.2.1       As additional compensation for Consultant’s services rendered
hereunder, Consultant shall be entitled to receive a total of 1,500,000 shares
of the Company’s common stock, par value $0.001 per share (the “Shares”), as
follows: (i) 500,000 shares on the date hereof, (ii) 500,000 shares on July 18,
2019, and (iii) 500,000 shares on January 18, 2021 (each, a “Share Payment
Date”), reflecting an issuance price of $0.50 per share.

 

2.2.2       The Consultant (or his estate) shall be entitled to receive all of
the Shares provided for in Section 2.2.1 above despite any cessation of
Consultant’s relationship with the Company.

 

2.2.3       The Consultant shall enter into a Lock-Up, Leak-Out Agreement, the
form of which is attached as Exhibit A hereto (the “Lock-Up, Leak-Out
Agreement”), restricting Consultant from selling or otherwise transferring any
Shares during the one-year period following the Effective Date and limiting such
sales or other transfers during the subsequent one-year period to such number of
Shares equal to 10% of the daily volume, based on the prior month’s average
daily volume, every thirty (30) days.

 

2.2.4       In the event that, at any time during which the Consultant shall
remain eligible to receive any Shares pursuant to this Agreement, there shall
occur any merger, consolidation, reorganization or other business combination
with any Person that results in a Change of Control (as such term is defined in
Section 9.12 of the Purchase Agreement) of the Company or the sale, conveyance,
disposition of or transfer to any Person of all or substantially all the assets
of the Company, then (a) if the Company is not the surviving corporation, in
lieu of the Shares otherwise issuable hereunder, the Company shall transfer or
cause to be issued to the Consultant the fair equivalent securities of the
surviving corporation (provided, however, if the securities of the surviving
corporation are either (1) not listed on a market operated by the OTC Markets
Group Inc. or any national securities exchange or (2) not otherwise of a
reporting company that is subject to the reporting requirements of the Exchange
Act, then the surviving corporation shall pay to the Consultant cash in lieu of
Shares), and (b) the Company shall, as part of the terms and conditions of any
such merger, consolidation, reorganization or other business combination with
any Person that results in a Change of Control of the Company or sale,
conveyance, disposition of or transfer to any Person of all or substantially all
the assets of the Company, cause the surviving corporation to acknowledge the
terms and conditions of, and assume all of the Company’s obligations pursuant
to, this Agreement and reserve and make available the substitute consideration
contemplated by this Section 2.2.4.

 

2.2.5       Upon the Consultant’s death or disability, all Shares provided for
under this Agreement will transfer to the Consultant’s designated beneficiary.

 

2.3.       Company Vehicle and Expenses. At Consultant’s option, Consultant (i)
shall be able to continue using the Company’s 2014 Ford Expedition (the “Company
Vehicle”) as a company vehicle for the duration of this Agreement or (ii) shall
purchase the Company Vehicle for an amount equal to the outstanding indebtedness
relating to the Company Vehicle, together with a vehicle allowance from the
Company of $650 per month ($7,800 per year in the aggregate) in consulting fees
to cover vehicle expenses.

 

2.4.       Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent or employee of the Company. Without limiting
the generality of the foregoing, Consultant is not authorized to bind the
Company to any liability or obligation or to represent that Consultant has any
such authority in connection with the Services. Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company pursuant to this Agreement, except
that the Company will add Consultant (or his new consulting company) to the
Company’s professional liability insurance policy as an additional insured and
maintain such coverage for a minimum of ten years after the date hereof or, if
less, until such time as the Company is no longer engaged in the business in
which such coverage is reasonably required (or, in which case, the applicable
entity, North American Crane Bureau Inc., is no longer active).

 

 

 

 2 

 

2.5.       Taxes. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Consultant under the terms of this Agreement. Consultant agrees and
understands that it is responsible for payment, if any, of local, state, and/or
federal taxes on the payments and any other consideration provided hereunder by
the Company and any penalties or assessments thereon. Consultant agrees to
indemnify and hold harmless the Company and his affiliates and their directors,
officers and employees from and against all taxes, losses, damages, liabilities,
costs and expenses, including attorneys’ fees and other legal expenses, arising
from or in connection with (i) any obligation imposed on the Company to pay
withholding taxes or similar items, or (ii) any determination by a court or
agency that the Consultant is not an independent contractor pursuant to this
Agreement.

 

ARTICLE III.
TERMINATION

 

3.1.       Termination. This Agreement and the services of the Consultant
hereunder shall be terminated as follows:

 

3.1.1       The Parties may terminate this Agreement immediately upon the mutual
agreement of the Parties;

 

3.1.2       This Agreement shall terminate immediately upon the death of the
Consultant;

 

3.1.3       The Company may terminate this Agreement upon 10 days’ written
notice to the Consultant for cause, in the event the Consultant becoming
incapacitated or disabled such that he is unable to perform the Services or in
the event of a material breach of this Agreement by the Consultant which is not
cured by the Consultant during such period; or

 

3.1.4       The Consultant may terminate this Agreement upon 10 days’ written
notice to the Company in the event of a material breach of this Agreement by the
Company which is not cured by the Company during such period;

 

The term “cause,” as used in this Agreement, shall mean, in the reasonable
judgment of the Company, continued neglect by the Consultant of his duties,
misconduct by or gross negligence of Consultant, any material violation of the
provisions of this Agreement (including, without limitation, any violation by
the Consultant of Article IV), or any conduct which is detrimental to the
Company or would result in prejudice to the business or interest of the Company,
should the Consultant’s services be continued.

 

3.2.       Rights Upon Termination. Upon termination of the Term, the Consultant
shall continue to comply with the terms of Articles VI-VIII hereof following the
Termination Date.

 

ARTICLE IV.
REPRESENTATIONS OF CONSULTANT

 

4.1.       Investment Representations.

 

4.1.1       The Consultant acknowledges that:

 

(i)       The Consultant understands that the Shares to be acquired by
Consultant pursuant to this Agreement have not been registered under the
Securities Act, nor qualified under any state securities laws, and that such
Shares are being offered and sold pursuant to an exemption from such
registration and qualification based in part upon the representations contained
herein. Consultant is an “accredited investor” as defined under Rule 501
promulgated under the Securities Act.

 

(ii)       The Consultant has such knowledge and experience in financial and
business matters that Consultant is capable of evaluating the merits and risks
of the investment contemplated by this Agreement; and Consultant is able to bear
the economic risk of this investment in the Shares (including a complete loss of
Consultant’s investment).

 

4.1.2       Limitations on Disposition.

 

(i)       The Consultant understands that the Consultant must bear the economic
risk of Consultant’s investment in the Shares indefinitely unless the Shares are
registered pursuant to the Securities Act or an exemption from such registration
is available, and unless the disposition of such Shares is qualified under
applicable state securities laws or an exemption from such qualification is
available. Consultant further understands that there is no assurance that any
exemption from the Securities Act will be available or, if available, that such
exemption will allow Consultant to transfer any or all of Consultant’s interest
in the Shares in the amounts or at the times Consultant might propose.

 

 

 

 

 3 

 

(ii)       The Consultant acknowledges that he is aware of Rule 144 under the
Securities Act (“Rule 144”) which permits limited public resales of “restricted
securities” subject to the satisfaction of certain conditions. Consultant
understands that under Rule 144, except as otherwise provided in paragraph (d)
of that Rule, the conditions include, among other things: the availability of
certain current public information about the issuer, certain holding periods and
limitations on the amount of securities to be sold and the manner of sale.
Consultant acknowledges that in the event all of the requirements of Rule 144
are not met, registration under the Securities Act, or an exemption from
registration will be required for any disposition of the Shares. Consultant
understands, that although Rule 144 is not exclusive, the SEC has expressed its
opinion that persons proposing to sell restricted securities received other than
in a registered offering or pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales and that such persons and the brokers who participate in
the transactions do so at their own risk.

 

4.1.3       Advisors. The Consultant has consulted his own legal and tax
advisors regarding the consequences of the transaction contemplated by this
Agreement and acknowledges that he is not relying upon, nor has he received, any
legal or tax advice from the Company or its legal counsel or accountants.

 

4.1.4       Investment Purpose. The Consultant is acquiring Consultant’s
interest in the Shares solely for Consultant’s own account for investment and
not with a view toward the resale, transfer or distribution thereof, nor with
any present intention of transferring or distributing Consultant’s interest in
the Shares.

 

4.1.5       Restrictive Legend. The Consultant understands and acknowledges that
the Shares are characterized as “restricted securities” under U.S. securities
laws and agrees to the imprinting, so long as required by law, of the following
legend on certificates representing Consultant’s Shares:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OF AMERICA. THE SECURITIES MAY NOT BE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

ARTICLE V.

MUTUAL REPRESENTATIONS, COVENANTS AND

WARRANTIES OF THE PARTIES

 

 

5.1.       Power and Authority. The Parties have all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby. The Parties have
duly and validly executed and delivered this Agreement and will, on or prior to
the consummation of the transactions contemplated herein, execute, such other
documents as may be required hereunder and, assuming the due authorization,
execution and delivery of this Agreement by the Parties hereto and thereto, this
Agreement constitutes, the legal, valid and binding obligation of the Parties
enforceable against each Party in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the Parties rights generally and general
equitable principles.

 

5.2.       Execution and Delivery. The execution and delivery by the Parties of
this Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise: (a) constitute a violation of any law; or (b) constitute a breach or
violation of any provision contained in the Articles of Incorporation or Bylaws,
or such other document(s) regarding organization and/or management of the
Parties, if applicable; or (c) constitute a breach of any provision contained
in, or a default under, any governmental approval, any writ, injunction, order,
judgment or decree of any governmental authority or any contract to which the
Parties are bound or affected.

 

5.3.       Authority of Entities. Any individual executing this Agreement on
behalf of an entity has authority to act on behalf of such entity and has been
duly and properly authorized to sign this Agreement on behalf of such entity.

 

 

 



 4 

 

 

ARTICLE VI.
CONFIDENTIAL/TRADE SECRET INFORMATION;
COMPANY PROPERTY; NON-SOLICITATION

 

6.1.       Confidential/Trade Secret
Information/Non-Disclosure/Non-Solicitation.

 

6.1.1       Confidential/Trade Secret Information Defined. During the course of
Consultant’s engagement, Consultant will have access to various
Confidential/Trade Secret Information of the Company and information developed
for the Company. For purposes of this Agreement, the term “Confidential/Trade
Secret Information” is information that is not generally known to the public
and, as a result, is of economic benefit to the Company in the conduct of its
business, and the business of the Company’s subsidiaries. Consultant and the
Company agree that the term “Confidential/Trade Secret Information” includes but
is not limited to all information developed or obtained by the Company,
including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Consultant for the Company,
including its subsidiaries, affiliates and predecessors, during the term of
Consultant’s engagement with the Company. Confidential/Trade Secret Information
does not include any information which (a) was in the lawful and unrestricted
possession of Consultant prior to its disclosure to Consultant by the Company,
its subsidiaries, affiliates or predecessors, (b) is or becomes generally
available to the public by lawful acts other than those of Consultant after
receiving it, or (c) has been received lawfully and in good faith by Consultant
from a third party who is not and has never been a Consultant of the Company,
its subsidiaries, affiliates or predecessors, and who did not derive it from the
Company, its subsidiaries, affiliates or predecessors.

 

6.1.2       Restriction on Use of Confidential/Trade Secret Information.
Consultant agrees that his use of Confidential/Trade Secret Information is
subject to the following restrictions for an indefinite period of time so long
as the Confidential/Trade Secret Information has not become generally known to
the public:

 

(i)       Non-Disclosure. Consultant agrees that it will not publish or
disclose, or allow to be published or disclosed, Confidential/Trade Secret
Information to any person without the prior written authorization of the Company
unless pursuant to or in connection with Consultant’s job duties to the Company
under this Agreement; and

 

(ii)       Non-Removal/Surrender. Consultant agrees that it will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Consultant is performing Services, except
pursuant to his duties under this Agreement. Consultant further agrees that it
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his engagement with the Company,
and that it shall not thereafter retain any copies of any such materials.

 

6.2.       Non-Solicitation of Employees and Consultants. Consultant agrees that
during the Term and for the twelve-month period following the date of the
termination of this Agreement (the “Termination Date”), he shall not, directly
or indirectly, solicit or otherwise encourage any employees or consultants of
the Company to leave the employ or service of the Company, or solicit, directly
or indirectly, any of the Company’s employees or consultants for employment or
service; provided, however, that Consultant may solicit an employee or
consultant if (i) such employee or consultant has resigned voluntarily (without
any solicitation from Consultant), and at least one (1) year has elapsed since
such employee’s or consultant’s resignation from employment or termination of
service with the Company, (ii) such employee’s employment or consultant’s
services was terminated by the Company, and if one (1) year has elapsed since
such employee or consultant was terminated by the Company, (iii) the Company has
consented to the solicitation of such employee or consultant in writing, which
consent the Company may withhold in its sole discretion, or (iv) such
solicitation solely occurs by general solicitations for employment to the
public.

 

6.3.       Non-Solicitation of Contacts. The Consultant agrees that during the
Term and during the twelve-month period following the Termination Date,
Consultant shall not: (a) interfere with the Company’s business relationship
with its customers or suppliers, or (b) solicit, directly or indirectly, or
otherwise encourage any of the Company’s customers or suppliers to terminate
their business relationship with the Company.

 

 

 



 5 

 

 

6.4.       Breach of Provisions. If the Consultant materially breaches any of
the provisions of Articles VI-VIII hereof, or in the event that any such breach
is threatened by Consultant, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of Articles VI-VIII hereof.

 

6.5.       Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in Articles VI-VIII hereof, are under all of the circumstances reasonable
and necessary for the protection of the Company and its business.

 

6.6.       Specific Performance. The Consultant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Articles VI-VIII hereof would be inadequate and, in recognition of
this fact, Consultant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 

6.7.       Company Property. Upon termination of this Agreement, or on demand by
the Company during the Term of this Agreement, Consultant will immediately
deliver to the Company, and will not keep in his possession, recreate or deliver
to anyone else, any and all Company property, records, data, notes, notebooks,
reports, files, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, photographs, charts, all documents and
property, and reproductions of any of the aforementioned items that were
developed by Consultant pursuant to the terms of this Agreement, obtained by
Consultant in connection with the provision of the Services, or otherwise
belonging to the Company or its successors or assigns.

 

ARTICLE VII

WORK PRODUCT

 

7.1.       Work Made for Hire. The Consultant hereby agrees that all
information, materials, tools, data, inventions, ideas, writings and other
property, including, without limitation any improvements or modifications,
whether or not copyrightable, created or adapted by it, whether alone or in
conjunction with any other person, firm or corporation (hereinafter referred to
as “Person”) arising out of or created in connection with Services, provided for
the Company hereunder or as a result of such Services (the “Work Product”),
whether or not eligible for patent, copyright, trademark, trade secret or other
legal protection, shall be “work made for hire” for the Company within the
meaning of the United States Copyright Act of 1976 and for all other purposes
and as such, the sole and exclusive property of the Company.

 

7.2.       License of Work Product. The Consultant acknowledges that the Company
in its sole discretion shall have the right to license the Work Product or any
portion thereof, and/or incorporate the Work Product or any portion thereof into
the Company’s products, for use by other licensees or clients of the Company.

 

7.3.       Right to Work Product. The Consultant hereby assigns exclusively to
the Company in perpetuity, all right, title and interest of any kind whatsoever,
in and to the Work Product, including any and all patents, patent rights,
trademarks, mask work rights, trade secrets, rights of priority, copyrights and
other proprietary rights thereto (and the exclusive right to register
copyrights, patents, trademarks and other rights), and represents and warrants
that Consultant has not previously assigned such rights or any portion thereof
to any other Person. Accordingly, all rights in and to the Work Product,
including any materials derived therefrom or based thereon and regardless of
whether any such Work Product is actually used by the Company, shall from its
creation be owned exclusively by the Company and Consultant will not have or
claim to have any rights of any kind whatsoever in such Work Product. Without
limiting the generality of the foregoing, Consultant will not make any use of
any of the Work Product in any manner whatsoever without the Company’s prior
written consent.

 

7.4.       Representations Regarding Work Product. The Consultant represents and
warrants that the Work Product provided by it hereunder will be original works
created by it or a third party and not previously published in any form and that
the use by the Company of the Work Product will not violate or infringe on any
copyright or other proprietary or privacy right of any other Person and that the
Company will have the right to use the Work Product in perpetuity without
obligation to any Person. In the event of any breach of this representation and
warranty, Consultant agrees to indemnify the Company and hold it harmless from
and against any and all claims, costs, liabilities and expenses incurred by it
as a result of such breach. “Person” means any individual, corporation,
partnership, joint venture, limited liability company, trust, unincorporated
organization or governmental entity.

 

 

 



 6 

 

 

7.5.       Assignment of Rights. In some jurisdictions, the Consultant may have
a right, title, or interest (“Right,” including without limitation all right,
title, and interest arising under patent law, copyright law, trade-secret law,
or otherwise, anywhere in the world, including the right to sue for present or
past infringement) in certain Work Product that cannot be automatically owned by
the Company. In that case, if applicable law permits Consultant to assign
Consultant’s Right(s) in future Work Product at this time, then Consultant
hereby assigns any and all such Right(s) to the Company, without additional
compensation to Consultant; if not, then Consultant agrees to assign any and all
such Right(s) in any such future Work Product to the Company or its nominee(s)
upon request, without additional compensation to Consultant.

 

7.6.       Waiver of Moral Rights. The Consultant waives the Consultant’s moral
rights to any and all copyrights subsisting in the Work Product. If required by
the Company, the Consultant also agrees to sign, and to cause the Consultant’s
employees and subcontractors to sign, any applications or other documents the
Company may reasonably request: (a) to obtain or maintain patent, copyright,
industrial design, trade-mark or other similar protection for the Work Product,
(b) to transfer ownership of the Work Product to the Company, and (c) to assist
the Company in any proceeding necessary to protect and preserve the Work
Product. The Company will pay for all expenses associated with preparing and
filing such documents.

 

ARTICLE VIII.

NON-COMPETITION

 

8.1.       Non-Competition. As a material inducement to the Company’s
consummation of the transactions contemplated by the Purchase Agreement,
including, without limitation, the Company’s acquisition of the good will
associated with the business of the Company, the Consultant agrees as to
subsections 8.1.1-8.1.4 below. Notwithstanding anything to the contrary
contained herein, except as set forth in Section 8.1.1, to the extent of any
conflict between the Purchase Agreement and this Section 8.1, the terms hereof
shall control.

 

8.1.1       The Consultant will not, for a period of two (2) years following the
Effective Date (or, with respect to Mr. Blanton, if longer, co-terminus with the
non-compete provisions in the Purchase Agreement) (computed by excluding from
such computation any time during which such Consultant is found by a court of
competent jurisdiction to have been in violation of any provision of this
Section 8.1.1) (the “Restricted Period”), directly or indirectly, for himself or
on behalf of or in conjunction with any other Person, engage in, invest in or
otherwise participate in (whether as an owner, employee, officer, director,
manager, consultant, independent contractor, agent, partner, advisor, or in any
other capacity) any business that competes with the business of the Company
(such business, the “Restricted Business”) in any Restricted Area, or at any
time following the Effective Date make any use of any Company Intellectual
Property other than in connection with the business of the Company.
Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit the acquisition as a passive investment of not more than five percent
(5%) of the capital stock of a competing business whose stock is traded on a
national securities exchange or over-the-counter and shall not be deemed to
prohibit the acquisition of any capital stock of the Company, or prohibit
Consultant from engaging and/or performing accident investigation expert work,
litigation support, or lift and equipment audits.

 

8.1.2       The Consultant will not, for a period of two (2) years following the
Effective Date (computed by excluding from such computation any time during
which Consultant is found by a court of competent jurisdiction to have been in
violation of any provision of this Section 8.1.2), directly or indirectly, for
himself or on behalf of or in conjunction with any other Person, (i) solicit or
hire (or assist or encourage any other Person to solicit or hire), or otherwise
interfere in any manner with any employee, consultant or strategic partner of
any of the Company, the Company, or any of the Company’s subsidiaries (each, a
“Restricted Entity”), other than by general public advertisement or other such
general solicitation not specifically targeted at any such Person, (ii) induce
or request any customer of any Restricted Entity to reduce, cancel or terminate
its business with such Restricted Entity or otherwise interfere in any manner in
any Restricted Entity’s business relationship with any of its customers, or
(iii) solicit or accept business from any customer of any Restricted Entity in
connection with a Restricted Business. For purposes of this Section 8.1.2, a
Person shall be deemed to be an employee, consultant, customer or strategic
partner of any Restricted Entity if any such relationship existed or exists at
any time (A) during the thirty (30) days prior to the execution of this
Agreement or (B) after the Closing Date and during the operation of this
provision, and any such Person shall cease to have the applicable status one
year after the termination of any such relationship. Notwithstanding the above,
the foregoing covenant shall not be deemed to prohibit Consultant from engaging
and/or performing accident investigation expert work, litigation support, or
lift and equipment audits.

 

 

 



 7 

 

 

8.1.3       The Consultant agrees that the foregoing covenants are reasonable
with respect to their duration, geographic area and scope, to protect, among
other things, the Company’s acquisition of the goodwill associated with the
business of the Company. If a judicial or arbitral determination is made that
any provision of this Section 8.1 constitutes an unreasonable or otherwise
unenforceable restriction against a Consultant, then the provisions of this
Section 8.1 shall be rendered void with respect to Consultant only to the extent
such judicial or arbitral determination finds such provisions to be
unenforceable. In that regard, any judicial or arbitral authority construing
this Section 8.1 shall be empowered to sever any prohibited business activity,
time period or geographical area from the coverage of any such agreements and to
apply the remaining provisions of this Section 8.1 to the remaining business
activities, time periods and/or geographical areas not so severed. Moreover, in
the event that any provision, or the application thereof, of this Section 8.1 is
determined not to be specifically enforceable, the Company may be entitled to
recover monetary damages as a result of the breach of such agreement.

 

8.1.4       The Consultant acknowledges that he has carefully read and
considered the provisions of this Section 8.1. Consultant acknowledges that he
has received and will receive sufficient consideration and other benefits to
justify the restrictions in this Section 8.1. Consultant also acknowledges and
understands that these restrictions are reasonably necessary to protect
interests of the Company, including, without limitation, protection of the
goodwill acquired, and Consultant acknowledges that such restrictions will not
prevent him from conducting businesses that are not included in the Restricted
Business set forth in this Section 8.1 during the periods covered by the
restrictive covenants set forth in this Section 8.1. Consultant also
acknowledges that the contemplated transactions constitute full and adequate
consideration for the execution and enforceability of the restrictions set forth
in this Section 8.1.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1.       Notices. All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be delivered (i) by
personal delivery, or (ii) by national overnight courier service, or (iii) by
certified or registered mail, return receipt requested, or (iv) via facsimile
transmission, with confirmed receipt, or (v) via email. Notice shall be
effective upon receipt except for notice via fax (as discussed above) or email,
which shall be effective only when the recipient, by return or reply email or
notice delivered by other method provided for in this Section 9.1, acknowledges
having received that email (with an automatic “read receipt” or similar notice
not constituting an acknowledgement of an email receipt for purposes of this
Section 9.1, or which such recipient ‘replies’ to such prior email). Such
notices shall be sent to the applicable party or parties at the address
specified below:

 

If to the Company:

ProBility Media Corporation

1517 San Jacinto Street

Houston, Texas 77002

Attention:   Mr. Noah I. Davis
                      President and Chief Operating Officer

Facsimile: (800) 861-1175

Email: noah@probilitymedia.com

 

If to the Consultant:

Ted L. Blanton, Sr.

930 Williston Park Point

Lake Mary, Florida 32746

Facsimile: (407) 869-8778

Email: tblantonsr@cranesafe.com

 

 

 

 



 8 

 

9.2.       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective legal representatives,
heirs, successors and assigns. Consultant may not assign any of its rights or
obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.

 

9.3.       Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the Parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.

 

9.4.       Waiver. No waiver by a Party of a breach or default hereunder by the
other Party shall be considered valid, unless expressed in a writing signed by
such first Party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.

 

9.5.       Entire Agreement. This Agreement sets forth the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior agreements between the Company and Consultant, whether written
or oral, relating to any or all matters covered by and contained or otherwise
dealt with in this Agreement. This Agreement does not constitute a commitment of
the Company with regard to Consultant’s engagement, express or implied, other
than to the extent expressly provided for herein.

 

9.6.       Amendment. No modification, change or amendment of this Agreement or
any of its provisions shall be valid, unless in a writing signed by the Parties.

 

9.7.       Governing Law. This Agreement, and all of the rights and obligations
of the Parties in connection with the relationship established hereby, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas without giving effect to principles relating to conflicts of law.

 

9.8.       Survival. The termination of Consultant’s engagement with the Company
pursuant to the provisions of this Agreement shall not affect Consultant’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Consultant’s
obligations under Article VI-VIII of this Agreement.

 

9.9.       No Presumption from Drafting. This Agreement has been negotiated at
arm’s-length between persons knowledgeable in the matters set forth within this
Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.

 

9.10.       Review and Construction of Documents. Each Party herein expressly
represents and warrants to all other Parties hereto that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

 

9.11.       Electronic Signatures and Counterparts. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

 

[Remainder of page left intentionally blank]

 

 

 



 9 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written, to be effective as of the Effective Date.

 

“COMPANY”

PROBILITY MEDIA CORPORATION



 

 

By:   /s/ Noah I. Davis                                    

Name: Noah I. Davis

Title: President and Chief Operating
Officer

 

“CONSULTANT”

 

   /s/ Ted L. Blanton, Sr.                             

Ted L. Blanton, Sr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

